In an action to recover damages for wrongful death, personal injuries and property damage predicated upon medical malpractice, plaintiff appeals from an order of the Supreme Court, Kings County (Pino, J.), dated May 7,1982, which denied her motion to modify a conditional order of preclusion and granted defendant’s cross motion for summary judgment. Order affirmed, with costs. In light of plaintiff’s failure to submit an affidavit from a physician competent to attest to the meritorious nature of the claim, Special Term properly directed unconditional dismissal of the complaint (Salch v Paratore, 60 NY2d 851; Canter v Mulnick, 60 NY2d 689; Stolowitz v Mount Sinai Hosp., 60 NY2d 685; Amodeo v Radler, 59 NY2d 1001; La Bouda v Brookdale Mem. Hosp., 98 AD2d 711; Ferrigno v St. Charles Hosp., 86 AD2d 594). Moreover, the excuses tendered for the delay in serving the bill of particulars are not persuasive (see Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693). Titone, J. P., Lazer, Mangano and Thompson, JJ., concur.